CATES, Judge.
This is an original proceeding seeking mandamus to review an order denying a pretrial motion to suppress certain evidence allegedly seized in execution of a claimed defective search warrant.
On oral argument it was pressed upon us that if we were to find that the circuit court should have suppressed the evidence then since the State had no other or additional proof to make out the case charged, the entire cause would be at an end.
In Ex parte Pickett, 46 Ala.App. 227, 239 So.2d 900, no such claim was made. An examination .of the Pickett record reveals that, except for the possibility that the magistrate who issued a search warrant took some of his proof from a policeman in a telephonic conversation, the proof to justify the search and seizure was prima facie adequate.
On rereading Pickett we consider its authority requires that the petition sub judice is due to be
Denied.
All the Judges concur.